Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (5,531,063).
Regarding claims 1 and 7, Sawhney et al. teach a composite yarn having a core and a sheath comprising staple fibers with the core comprising a polymeric core fiber wherein the core and sheath yarn are spun together and the core fibers are non-elastomeric and non-textured. Sawhney et al. gives an example of 33% core and it is clear as it would have been obvious to one of ordinary skill in the art at the time of the invention that other core weight percentages are encompassed by Sawhney et al. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed amount of core fiber in order to affect fiber properties such as strength as is known in the art, be economical and to yield a finer yarn.
Regarding claim 4,
Regarding claims 5-6, the core fibers comprise filaments, including at least one filament. 
Regarding claim 8, Sawhney et al. teach use of the composite yarn in denim. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed tenacity of the yarn in order to provide adequate strength in the denim fabric and arrive at the claimed invention.
Regarding claim 9, Sawhney et al. teach a composite yarn according to claim 1.
Regarding claim 10, the core fibers comprise polyester polymer.
Regarding claim 11, Sawhney et al. teach variations in twist multiple, production rate, and yarn count may be accomplished by purely conventional manipulation of the textile relationships between the variables of roving linear density, spindle speed, twist and draft gearing, traveler weight, and so forth. Therefore, it is abundantly clear it would have been obvious to one of ordinary skill in the art to arrive at the claimed twist multiple in order to affect fiber properties including strength and arrive at the claimed invention. 
Regarding claim 12, Sawhney et al. teach cotton fiber which has elastic property (Applicant has not claimed specific amount of elastic property and any fiber necessarily has elastic property even if it is a small amount). Further, it would have been obvious to one of ordinary skill in the art to include a desired amount of elastic fiber to improve elasticity of the composite yarn and arrive at the claimed invention. 
Regarding claim 13, at least a part of the core fibers are provided as a core yarn. 
Regarding claim 14, 
Regarding claim 15, Sawhney et al. teach a method of preparing a composite yarn according to claim 1 comprising the steps of providing a core of filaments made of polymeric material, providing a plurality of staple fibers to cover the core with a sheath of fibers and the core fibers are non-elastomeric and non-texturized. Sawhney et al. gives an example of 33% core and it is clear as it would have been obvious to one of ordinary skill in the art at the time of the invention that other core weight percentages are encompassed by Sawhney et al. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed amount of core fiber in order to affect fiber properties such as strength as is known in the art, be economical and to yield a finer yarn.
Regarding claim 19, Sawhney et al. are silent regarding the claimed denier of the core. However, Sawhney et al. teach producing much finer yarns and it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed denier of the core in order to produce a finer yarn as taught by Sawhney et al.
Regarding claim 20, Sawhney et al. are silent regarding the claimed number of filaments in the core. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use any number of filaments ion the core, including the presently claimed 12 or more filaments in order to affect fiber strength and arrive at the claimed invention. 
Regarding claim 21, Sawhney et al. teach v
Regarding claims 22-23, the core and sheath are combined by ring spinning. comprising at least one roving source for the sheath.
Regarding claim 24, Sawhney et al. are silent regarding the claimed specific type of polyester. However given polyethylene terephthalate the other claimed types of polyester are commonly known and used in the art, it would have been obvious to one of ordinary skill in the art to use the claimed polyethylene terephthalate or the other claimed types of polyester. 
Regarding claim 25, Sawhney et al. teach a composite yarn having a core and a sheath comprising staple fibers with the core comprising a polymeric core fiber wherein the core and sheath yarn are spun together and the core fibers are non-elastomeric and non-textured. Sawhney et al. gives an example of 33% core and it is clear as it would have been obvious to one of ordinary skill in the art at the time of the invention that other core weight percentages are encompassed by Sawhney et al. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed amount of core fiber in order to affect fiber properties such as strength as is known in the art, be economical and to yield a finer yarn.
Sawhney et al. teach variations in twist multiple, production rate, and yarn count may be accomplished by purely conventional manipulation of the textile relationships between the variables of roving linear density, spindle speed, twist and draft gearing, traveler weight, and so forth. Therefore, it is abundantly clear it would have been obvious to one of ordinary skill in the art to arrive at the claimed twist multiple in order to affect fiber properties including strength and arrive at the claimed invention. 
Response to Arguments
The previous 35 USC 112 rejection over the claims has been withdrawn in light of Applicant’s amendments. The rejections over Proctor alone and in combination with Yenici has been withdrawn in light of Applicant’s amendments. It is also noted that a new rejection over the claims has been set forth above in light of Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789